Citation Nr: 1439888	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  13-09 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Paul Bradley, Agent



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO that denied service connection for PTSD and anxiety and a June 2011 decision that confirmed and continued the denial.  

The Veteran submitted new evidence within one year of the June 2010 decision and the claim was readjudicated in June 2011.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals documents pertinent to the present appeal.

The appeal is being remanded to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

The Veteran contends that his psychiatric disorder developed during service.  Specifically, he reports that, while stationed in Da Nang in the Republic of Vietnam, during a mortar attack, he experienced the loss of consciousness.  See the April 2010 VA examination.  

Additionally, the Veteran asserts witnessing the death of a fellow service member while stationed in Da Nang.  The April 2010 VA examiner diagnosed the Veteran with anxiety disorder.  The examiner also noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The Veteran's service personnel records show that he was present in the Republic of Vietnam and had 11 months and 22 days of foreign service.

The RO has not attempted verify the Veteran's alleged stressors or attempted to obtain additional information regarding these events from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of all VA treatment records for the Veteran dated since April 2013.  

The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

2. The AOJ should Contact the National Personnel Records Center (NPRC), and/or any other appropriate repository of records, and undertake to verify the Veteran's claim that his unit, the 366th Civil Engineer Support, was stationed at Da Nang, Vietnam in July 1970, and if so, whether the unit was present during an attack on the base located there.  

In this regard, VBA should attempt to obtain unit history and daily log reports from his units for this time period to corroborate his assertions regarding his unit locations.  

The AOJ should also attempt to verify the Veteran's claim that a service member in his unit was killed.  The deceased Veteran is described in the Veteran's April 2010 statement to the VA examiner. 

3. Then the AOJ should have the Veteran scheduled for VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  

The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After examining the Veteran and reviewing the entire record, the examiner opine as to the following: 

a) For any identified psychiatric disability (other than PTSD) diagnosed on examination, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset during service or otherwise was related to an event or incident of that service.

b) If PTSD is identified on examination, the examiner must identify the stressor(s) that provides the basis for the diagnosis.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



